 Case 6:19-cv-00288-ACC-LRH Document 1 Filed 02/12/19 Page 1 of 11 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


CHRISTOPHER MILLS,

   Plaintiff,                                      CASE NO.:

-VS-

GILA, LLC d/b/a MUNICIPAL SERVICES
BUREAU,

   Defendant.
                                     /

                     COMPLAINT AND DEMAND FOR JURY TRIAL

       COMES NOW Plaintiff, Christopher Mills, by and through the undersigned counsel, and

sues Defendant, GILA, LLC D/B/A MUNICIPAL SERVICES BUREAU, and in support thereof

respectfully alleges violations of the Telephone Consumer Protection Act, 47 U.S.C. §227 et seq.

(“TCPA”), the Florida Consumer Collection Practices Act, Fla. Stat. §559.55 et seq. (“FCCPA”)

and the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et. seq. (“FDCPA”).

                                         INTRODUCTION

       1.       The TCPA was enacted to prevent companies like GILA, LLC D/B/A

MUNICIPAL SERVICES BUREAU from invading American citizen’s privacy and prevent

abusive “robo-calls.”

       2.       “The TCPA is designed to protect individual consumers from receiving intrusive

and unwanted telephone calls.” Mims v. Arrow Fin. Servs., LLC, -US--, 132 S.Ct. 740, 745, 181

L.Ed. 2d 881 (2012).

       3.       “Senator Hollings, the TCPA’s sponsor, described these calls as ‘the scourge of

modern civilization, they wake us up in the morning; they interrupt our dinner at night; they

                                               1
 Case 6:19-cv-00288-ACC-LRH Document 1 Filed 02/12/19 Page 2 of 11 PageID 2




force the sick and elderly out of bed; they hound us until we want to rip the telephone out of the

wall.’ 137 Cong. Rec. 30, 821 (1991). Senator Hollings presumably intended to give telephone

subscribers another option: telling the autodialers to simply stop calling.” Osorio v. State Farm

Bank, F.S.B., 746 F. 3d 1242, 1256 (11th Cir. 2014).

       4.      According to the Federal Communications Commission (FCC), “Unwanted calls

are far and away the biggest consumer complaint to the FCC with over 200,000 complaints each

year – around 60 percent of all the complaints…Some private analyses estimate that U.S.

consumers     received    approximately     2.4    billion   robocalls    per   month     in   2016.”

https://www.fcc.gov/about-fcc/fcc-initiatives/fccs-push-combat-robocalls-spoofing.

                                 JURISDICTION AND VENUE


       5.      This is an action for damages exceeding Seventy-Five Thousand Dollars

($75,000.00) exclusive of attorney fees and costs.

       6.      Jurisdiction and venue for purposes of this action are appropriate and conferred by

28 U.S.C. § 1331, Federal Question Jurisdiction, as this action involves violations of the TCPA.

       7.      Subject matter jurisdiction, federal question jurisdiction, for purposes of this

action is appropriate and conferred by 28 U.S.C. § 1331, which provides that the district courts

shall have original jurisdiction of all civil actions arising under the Constitution, laws, or treaties

of the United States; and this action involves violations of 47 U.S.C. § 227(b)(1)(A)(iii). See

Mims v. Arrow Fin. Servs., LLC, S.Ct. 740, 748 (2012) and Osorio v. State Farm Bank, F.S.B.,

746 F.3d 1242, 1249 (11th Cir. 2014)

       8.      The alleged violations described herein occurred in Seminole County, Florida.

Accordingly, venue is appropriate with this Court under 28 U.S.C. §1391(b)(2), as it is the




                                                   2
 Case 6:19-cv-00288-ACC-LRH Document 1 Filed 02/12/19 Page 3 of 11 PageID 3




judicial district in which a substantial part of the events or omissions giving rise to this action

occurred.

                                  FACTUAL ALLEGATIONS

       9.      Plaintiff is a natural person, and citizen of the State of Florida, residing in the city

of Winter Springs, located in Seminole county.

       10.     Plaintiff is a “consumer” as defined in Florida Statute 559.55(8) and 15 U.S.C. §

1692(a)(3).

       11.     Plaintiff is an “alleged debtor.”

       12.     Plaintiff is the “called party.” See Breslow v. Wells Fargo Bank, N.A., 755 F. 3d

1265 (11th Cir. 2014) and Osorio v. State Farm Bank, F.S.B., 746 F. 3d 1242 (11th Cir. 2014).

       13.     Defendant is a corporation which was formed in Texas with its principal place of

business located at 8325 Tuscany Way, Building 4, Austin, Texas 78754, and which conducts

business in the State of Florida through its registered agent, Corporation Service Company, 1201

Hays Street, Tallahassee, Florida 32301.

       14.     Defendant is a “debt collector” as defined by Florida Statute § 559.55(7) and 15

U.S.C. § 1692(a)(6).

       15.     The debt that is the subject matter of this complaint is a “consumer debt” as

defined by Florida Statute §559.55(6) and U.S.C. § 1692(a)(5).

       16.     Defendant called Plaintiff on Plaintiff’s cellular telephone approximately one-

thousand (1000) times in an attempt to collect a debt.

       17.     Defendant attempted to collect an alleged debt from the Plaintiff by this campaign

of telephone calls.




                                                   3
 Case 6:19-cv-00288-ACC-LRH Document 1 Filed 02/12/19 Page 4 of 11 PageID 4




       18.     Defendant intentionally harassed and abused Plaintiff on numerous occasions by

calling several times during one day, and on back to back days, with such frequency as can

reasonably be expected to harass.

       19.     The number used by Defendant which would display on Plaintiff’s cellular

telephone caller identification was (512) 323-4212.

       20.     Upon information and belief, some or all of the calls the Defendant made to

Plaintiff’s cellular telephone number were made using an “automatic telephone dialing system”

which has the capacity to store or produce telephone numbers to be called, using a random or

sequential number generator (including but not limited to a predictive dialer) or an artificial or

prerecorded voice; and to dial such numbers as specified by 47 U.S.C § 227(a)(1) (hereinafter

“autodialer calls”).

       21.     Plaintiff will testify that he knew it was an autodialer because of the vast number

of calls he received and because he heard a pause when he answered his phone before a voice

came on the line and he received prerecorded messages from Defendant. Specifically, when

Plaintiff answered, a pre-recorded message of an artificial voice would instruct Plaintiff to hold

for an agent and there would be a delay before a live person joined the call.

       22.     Plaintiff believes the calls were made using equipment which has the capacity to

store numbers to be called and to dial such numbers automatically.

       23.     Plaintiff is the subscriber, regular user and carrier of the cellular telephone

number (407) *** - 4339, and was the called party and recipient of Defendant’s calls.

       24.     Defendant placed an exorbitant number of calls to Plaintiff’s cellular telephone

(407) *** - 4339 in an attempt to collect on an alleged debt.




                                                 4
 Case 6:19-cv-00288-ACC-LRH Document 1 Filed 02/12/19 Page 5 of 11 PageID 5




           25.      On several occasions over the last four (4) years, Plaintiff instructed Defendant’s

agent(s) to stop calling his cellular telephone.

           26.      In or about March of 2018, Plaintiff communicated with Defendant from his

aforementioned cellular telephone number and instructed Defendant’s agent to cease calling.

           27.      Again, in or about April of 2018, Plaintiff communicated with Defendant from his

aforementioned cellular telephone number and instructed Defendant’s agent to cease calling.

           28.      During       the      aforementioned                  calls        with       Defendant’s       agents,

Plaintiff        unequivocally        revoked       any     express             consent       Defendant       may       have

had    for        placement      of     telephone     calls          to      Plaintiff’s      aforementioned        cellular

telephone         number     by the use of an               automatic telephone dialing system or                          a

pre-recorded or artificial voice.

           29.      Each subsequent call the Defendant made to the Plaintiff’s aforementioned

cellular     telephone        number      was       done        so        without       the   “express       consent”     of

the Plaintiff.

           30.      Each subsequent call the Defendant made to the Plaintiff’s aforementioned

cellular telephone number was knowing and willful.

           31.      Defendant called Plaintiff on Plaintiff’s cellular telephone approximately

one-thousand (1,000) times in an attempt to collect a debt. Due to the volume

of calls Plaintiff received over a lengthy period of time, he was not able to

properly         catalogue each and         every call           and       it     is    expected that        a review of

Defendant’s         records      will     reflect     all        of        the         unwanted      calls     placed     to

Plaintiff.




                                                            5
 Case 6:19-cv-00288-ACC-LRH Document 1 Filed 02/12/19 Page 6 of 11 PageID 6




        32.     Defendant has a corporate policy to use an automatic telephone dialing system or

a pre-recorded or artificial voice to individuals just as it did to the Plaintiff’s cellular telephone in

this case.

        33.     Defendant has a corporate policy to use an automatic telephone dialing system or

a pre-recorded or artificial voice, just as it did to the Plaintiff’s cellular telephone in this case,

with no way for the consumer, or Defendant, to remove the number.

        34.     Defendant’s corporate policy is structured as to continue to call individuals like

the Plaintiff despite these individuals explaining to Defendant they wish for the calls to stop.

        35.     Defendant has numerous other federal lawsuits pending against them alleging

similar violations as stated in this Complaint.

        36.     Defendant has numerous complaints against them across the country asserting that

their automatic telephone dialing system continues to call despite being requested to stop.

        37.     Defendant has had numerous complaints from consumers against them across the

country asking to not be called, however the Defendant continues to call the consumers.

        38.     Defendant’s corporate policy provided no means for the Plaintiff to have his

number removed from the call list.

        39.     Defendant has a corporate policy to harass and abuse individuals despite actual

knowledge that the called parties do not wish to be called.

        40.     None of Defendant’s telephone calls placed to Plaintiff were for “emergency

purposes” as specified in 47 U.S.C. §227(b)(1)(A).

        41.     Defendant willfully and/or knowingly violated the TCPA with respect to the

Plaintiff.




                                                   6
 Case 6:19-cv-00288-ACC-LRH Document 1 Filed 02/12/19 Page 7 of 11 PageID 7




        42.     From each and every call placed without express consent by Defendant to

Plaintiff’s cell phone, Plaintiff suffered the injury of invasion of privacy and the intrusion upon

his right of seclusion.

        43.     From each and every call without express consent placed by Defendant to

Plaintiff’s cell phone, Plaintiff suffered the injury of the occupation of his cellular telephone line

and cellular phone by unwelcome calls, making the phone unavailable for legitimate callers or

outgoing calls while the phone was ringing from Defendant’s call.

        44.     From each and every call placed without express consent by Defendant to

Plaintiff’s cell phone, Plaintiff suffered the injury of unnecessary expenditure of his time. For

calls he answered, the time he spent on the call was unnecessary as he had repeatedly asked for

the calls to stop. Even for unanswered calls, Plaintiff had to waste time to unlock the phone and

deal with missed call notifications and call logs that reflected the unwanted calls. This also

impaired the usefulness of these features of Plaintiff’s cellular phone, which are designed to

inform the user of important missed communications.

        45.     Each and every call placed without express consent by Defendant to Plaintiff’s

cell phone was an injury in the form of a nuisance and annoyance to Plaintiff. For calls that were

answered, Plaintiff had to go to the unnecessary trouble of answering them. Even for unanswered

calls, Plaintiff had to waste time to unlock the phone and deal with missed call notifications and

call logs that reflected the unwanted calls. This also impaired the usefulness of these features of

Plaintiff’s cellular phone, which are designed to inform the user of important missed

communications.




                                                  7
 Case 6:19-cv-00288-ACC-LRH Document 1 Filed 02/12/19 Page 8 of 11 PageID 8




         46.    Each and every call placed without express consent by Defendant to Plaintiff’s

cell phone resulted in the injury of unnecessary expenditure of Plaintiff’s cell phone’s battery

power.

         47.    Each and every call placed without express consent by Defendant to Plaintiff’s

cell phone where a voice message was left which occupied space in Plaintiff’s phone or network.

         48.    Each and every call placed without express consent by Defendant to Plaintiff’s

cell phone resulted in the injury of a trespass to Plaintiff’s chattel, namely his cellular phone and

his cellular phone services.

         49.    As a result of the calls described above, Plaintiff suffered an invasion of privacy.

Plaintiff was also affect in a personal and individualized way by anger, stress, anxiety, ,

embarrassment, distress and aggravation.

                                            COUNT I
                                     (Violation of the TCPA)

         50.    Plaintiff fully incorporates and realleges paragraphs one (1) through forty-nine

(49) as if fully set forth herein.

         51.    Defendant willfully violated the TCPA with respect to the Plaintiff, especially for

each of the auto-dialer calls made to Plaintiff’s cellular telephone after Plaintiff notified

Defendant that he wished for the calls to stop.

         52.    Defendant repeatedly placed non-emergency telephone calls to Plaintiff’s cellular

telephone using an automatic telephone dialing system or prerecorded or artificial voice without

Plaintiff’s prior express consent in violation of federal law, including 47 U.S.C §

227(b)(1)(A)(iii).

         WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and

judgment against GILA, LLC D/B/A MUNICIPAL SERVICES BUREAU for statutory

                                                  8
 Case 6:19-cv-00288-ACC-LRH Document 1 Filed 02/12/19 Page 9 of 11 PageID 9




damages, punitive damages, actual damages, treble damages, enjoinder from further violations of

these parts and any other such relief the court may deem just and proper.

                                             COUNT II
                                     (Violation of the FCCPA)

        53.     Plaintiff fully incorporates and realleges paragraphs one (1) through forty-nine

(49) as if fully set forth herein.

        54.     At all times relevant to this action Defendant is subject to and must abide by the

laws of the State of Florida, including Florida Statute § 559.72.

        55.     Defendant has violated Florida Statute §559.72(7) by willfully communicating

with the debtor or any member of her or his family with such frequency as can reasonably be

expected to harass the debtor or her or his family.

        56.     Defendant has violated Florida Statute §559.72(7) by willfully engaging in other

conduct which can reasonably be expected to abuse or harass the debtor or any member of her or

his family.

        57.     Specifically, Defendant calls Plaintiff every day Monday through Saturday.

        58.     Defendant occasionally calls Plaintiff on Sundays.

        59.     Defendant has called Plaintiff despite Plaintiff indicating he was experiencing

medical and financial hardships that prevented him from paying the alleged debt.

        60.     Defendant’s actions have directly and proximately resulted in Plaintiff’s prior and

continuous sustaining of damages as described by Florida Statute §559.77.

                WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so

triable and judgment against GILA, LLC D/B/A MUNICIPAL SERVICES BUREAU for

statutory damages, punitive damages, actual damages, costs, interest, attorney fees, enjoinder

from further violations of these parts and any other such relief the court may deem just and

                                                 9
Case 6:19-cv-00288-ACC-LRH Document 1 Filed 02/12/19 Page 10 of 11 PageID 10




proper.

                                            COUNT III
                                     (Violation of the FDCPA)

          61.   Plaintiff fully incorporates and realleges paragraphs one (1) through forty-nine

(49) as if fully set forth herein.

          62.   At all times relevant to this action Defendant is subject to and must abide by 15

U.S.C. § 1692 et seq.

          63.   Defendant has violated 15 U.S.C. § 1692(d) by willfully engaging in conduct the

natural consequence of which is to harass, oppress, or abuse any person in connection with the

collection of a debt.

          64.   Defendant has violated 15 U.S.C. § 1692(d)(5) by causing a telephone to ring or

engaging any person in telephone conversation repeatedly or continuously with intent to annoy,

abuse, or harass any person at the called number.

          65.   Defendant has violated 15 U.S.C. § 1692(f) by using unfair and unconscionable

means to collect or attempt to collect any debt.

                WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so

triable and judgment against GILA, LLC D/B/A MUNICIPAL SERVICES BUREAU for

statutory damages, punitive damages, actual damages, costs, interest, attorney fees, enjoinder

from further violations of these parts and any other such relief the court may deem just and

proper.




                                                   10
Case 6:19-cv-00288-ACC-LRH Document 1 Filed 02/12/19 Page 11 of 11 PageID 11




                                   Respectfully submitted,

                                   /s/ Janelle Neal
                                    Janelle Neal, Esq.
                                    Florida Bar No.: 774561
                                    Morgan & Morgan, Tampa, P.A.
                                    One Tampa City Center
                                    201 N. Franklin Street, 7th Floor
                                    Tampa, FL 33602
                                    Tele: (813) 223-5505
                                    Fax: (813) 223-5402
                                    JNeal@forthepeople.com;
                                    MMartinez@forthepeople.com
                                    Attorney for Plaintiff




                                     11
